Citation Nr: 1030773	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic 
headaches.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

The issue of service connection for memory loss, claimed 
as secondary to service-connected headaches has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

I.  Outstanding Treatment Records

The Veteran testified at his May 2010 BVA hearing that he was 
currently receiving treatment at the Sacramento VA Medical Center 
in Mather, in the Neurology Department with Dr. Agus.  Transcript 
(T.) at 3.  He additionally testified that he had gone to the 
emergency room in February 2010 because of his headaches. T. at 
4, 9.  Although VA treatment records are of record, they do not 
contain information regarding treatment provided by Dr. Agus, or 
regarding his February 2010 emergency room visit.  These records 
should be obtained and associated with the file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Additionally, the Board observes that the Veteran submitted a 
document at his May 2010 BVA hearing indicating that he was in 
receipt of benefits from the California Employment Development 
Department.  These records have not yet been associated with the 
claims file.  While the appeal is in remand status, the RO/AMC 
also must contact the Veteran and ask him to provide additional 
details regarding any award of state disability benefits, 
including the basis for the decision(s).

II.  Increased Rating- Headaches

A remand is also required in order to afford the Veteran a 
current VA examination.  The United States Court of Appeals for 
Veterans Claims has held that when a Veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity). 


Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded a VA examination in 
October 2005 for his service-connected headache disorder.  The 
Veteran testified at his May 2010 BVA hearing that his disability 
had worsened.  Specifically, he indicated that his headaches had 
increased in severity. T. at 29.  He further testified that 
because of his increased symptoms his doctor had restricted him 
to 2-3 hours of activity around the house.  T. at 28.  He 
additionally testified that he had recently had to stop working 
because of his headaches.  T. at 15.  The Board finds no reason 
to doubt the credibility of this contention. 

Further, although VA treatment records are of record, they do not 
contain sufficient information to rate the Veteran's claim at 
this time.  As the Veteran has unequivocally claimed that his 
disability has worsened since the last VA examination, and given 
the lack of other evidence with which to rate the Veteran for his 
disability, the Board finds that a VA examination must be 
afforded.

III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran testified at his May 2010 BVA hearing that he had 
recently stopped working because of his headaches.  T. at 15.  
The Board finds that the issue of TDIU has been reasonably raised 
by the record and is, thus, properly before the Board by virtue 
of his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for posttraumatic stress disorder, 
chronic headaches, tinnitus, and bilateral hearing loss. 

Given the evidence of record demonstrating that the Veteran is 
currently unemployed, a VA examination and opinion should be 
provided to determine whether his service-connected disabilities, 
alone or in aggregate, render him unable to secure or follow a 
substantially gainful occupation.  

IV.  Traumatic Brain Injury

The Veteran's headache disability has been rated under Diagnostic 
Code 8100, Migraine headaches.  However, on review of the claims 
file, the Board observes that the Veteran provides a history of 
an in-service head injury, and that his headache disorder stems 
from that injury.  Such raises the question whether the Veteran 
suffered a traumatic brain injury (TBI).

The Veteran's claim for an increased rating was received August 
2005.  During the course of the appeal, the regulations for the 
evaluation of brain disease due to trauma or TBI under Diagnostic 
Code 8045 were amended, effective October 23, 2008. See 73 Fed. 
Reg. 54,693 - 54,708 (Sept. 23, 2008).  The Federal Register's 
paragraph addressing the applicability date of the new regulation 
specifically states that the amendment shall apply to all 
applications for benefits received by VA on or after October 23, 
2008.  The old criteria will apply to applications received by VA 
before that date.  However, a Veteran whose residuals of TBI were 
rated by VA under a prior version of 38 CFR 4.124a, Diagnostic 
Code 8045, will be permitted to request review under the new 
criteria, irrespective of whether his or her disability has 
worsened since the last review or whether VA receives any 
additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008). 

In the present case, the Veteran's application for an increased 
rating was received in August 2005, which is before the effective 
date of the amendment - October 23, 2008.  It is also again noted 
that the Veteran's headache disability has been evaluated under 
Diagnostic Code 8100 not Diagnostic Code 8045.  As such, only the 
previous criteria should be discussed.   

Accordingly, the case is REMANDED for the following actions:

1.  Procure VA treatment records (August 
2009 to the present) from the Sacramento 
VA Medical Center, regarding any 
neurological treatment and treatment for 
the Veteran's headaches.  Additionally, 
any treatment records associated with a 
February 2010 emergency room visit at this 
facility should be obtained.  Any negative 
search result should be noted in the 
record.  All such available records should 
be associated with the claims folder.  

2.  Contemporaneously with the development 
detailed in paragraph 1, the RO/AMC must 
contact the Veteran and ask him to provide 
additional details regarding any award of 
state disability benefits, including the 
bases for the decision.  Additionally, the 
RO/AMC should ask the Veteran to authorize 
the release of all records associated with 
the award of benefits.  If the Veteran 
provides such authorization, the RO/AMC 
must contact the state agency responsible 
for the award of benefits, and request 
that agency provide a copy of the decision 
awarding the benefits and the records upon 
which the decision was based.  Records of 
a Federal department or state agency must 
be sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain the records 
would be futile.  If the records cannot be 
located, the RO/AMC must make an official 
determination of unavailability, inform 
the Veteran that the records could not be 
located, and ask him to submit any copies 
that he may have of such records.

3.  Following the development set forth in 
paragraphs 1 and 2 of this remand, the 
Veteran should be afforded an examination 
to determine the current severity of his 
service-connected chronic headaches.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should obtain a detailed clinical 
history from the Veteran.  All pertinent 
pathology (neurological and subjective) 
found on examination should be noted in the 
report of the evaluation. 

The examiner should note the frequency of 
prostrating attacks.  He or she should also 
provide an opinion as to the severity of 
any associated economic impact.  

Rationale for all requested opinions should 
be provided.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, such should be stated 
with supporting rationale.

4.  The Veteran should be afforded the 
appropriate VA examination to determine 
whether the severity of his service-
connected disabilities preclude substantial 
gainful employment.  A list of the 
Veteran's service-connected disabilities as 
well as the claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. 

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  In particular, the 
examiner should indicate whether it is at 
least as likely as not that the service-
connected disabilities, alone or in 
aggregate, result in the Veteran being 
unable to obtain and retain substantially 
gainful employment.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated with supporting rationale.

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Consideration 
should be given Diagnostic Codes 8045 and 
8100.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



